Citation Nr: 0735118	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  95-20 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) at L4-L5, L5-S1.

3.  Entitlement to a rating in excess of 10 percent for right 
knee strain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1987.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2000, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, increased the veteran's 
disability rating for DDD at L4-L5, L5-S1 from 10 percent to 
20 percent.  The RO also raised the veteran's rating for 
right knee strain from noncompensable to 10 percent.  
Finally, the RO granted the veteran's request to reopen a 
claim of entitlement to service connection for bronchial 
asthma.  Following a review of the entire record, however, 
the RO denied entitlement to service connection for 
bronichial asthma.  Thereafter, the case was returned to the 
Board for further appellate action and in February 2005, the 
Board reopened the claim for service connection for bronchial 
asthma and remanded this claim as well as the increased 
rating claims for a right knee disability and lumbar spine 
disability to the RO for additional development.  This matter 
is returned to the Board for further appellate consideration.  

In April 2007 the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the VA Central Office 
in Washington, DC.  A copy of the hearing transcript is in 
the record.

In October 2007, the Board granted the veteran's motion to 
correct the transcript of the April 2007 hearing, wherein 
"Fort Lake" was corrected to Fort Lee and a "Buddy Letter" 
was corrected to a Letter of Evidence.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Upon review of the evidentiary record, the Board finds that a 
remand is necessary to afford proper adjudication of the 
issues presently on appeal.  

Regarding the bronchial asthma claim based on aggravation of 
a preexisting condition, there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness, which requires the VA to 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOGCPREC 3-2003, 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), see also 
Cotant v. Principi, 17 Vet. App. 116 (2003).   The AOJ in its 
supplemental statements of the case issued in May 2003, May 
2004, and April 2006 did not consider the revised provisions 
governing presumption of soundness under VAOGCPREC 3-2003.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), see 
also Cotant v. Principi, 17 Vet. App. 116 (2003).  

The veteran has raised allegations in his April 2007 hearing 
and in a letter of evidence submitted by a fellow service 
member that he was assigned to work in a supply room located 
in a basement at Fort Lee beginning around 1976 or 1977, 
wherein he was exposed to asbestos and poor ventilation 
conditions that aggravated his bronchial asthma.  He 
indicated he worked for a number of years above a pipe that 
had asbestos and that the basement had no ventilation.  His 
military occupational specialty was shown to be as a unit 
supply specialist for 13 years.  Further development is 
indicated to include finding whether he may have had exposure 
to asbestos in the service or to other environmental 
conditions that may have aggravated his bronchial asthma.  

In addition, the veteran has argued both at his April 2007 
hearing and in a written statement submitted in May 2006, the 
March 2006 VA examination was inadequate for the purposes of 
adjudicating his claims for service connection for bronchial 
asthma and an increased rating for a lumbar spine disorder.  
He argued that the VA examination to address the etiology of 
his bronchial asthma was not performed by a specialist in 
pulmonary disorders, as this same examiner also conducted the 
examination of his lumbar spine.  In addition, the veteran 
has alleged that this examiner failed to address the records 
from the pulmonary specialist at the McGuire VA Medical 
Center in Richmond, Virginia, suggesting that the veteran is 
having asthma attacks brought on by his acid reflux.  As the 
veteran is service-connected for a hiatal hernia with acid 
reflux disease, this is a claim for bronchial asthma as 
secondary to this service-connected condition.  The March 
2006 examination did not address whether service connection 
for bronchial asthma on a secondary basis may be warranted.  
Thus a new examination should also consider whether the 
veteran's bronchial asthma was caused or aggravated beyond 
natural progression by his service-connected hiatal hernia 
with acid reflux.  See Allen v. Brown, 7 Vet. App. 439 
(1995.)  The AOJ should also be given an opportunity to 
adjudicate the issue under the criteria for secondary service 
connection. 38 C.F.R. § 3.310(a) and Allen, supra.

Regarding his back disorder, the veteran contends that the 
March 2006 VA spine examination was inadequate as it failed 
to obtain repetitive motion findings and did not include X-
ray studies.  

Regarding the right knee claim, the most recent VA 
examination addressing the severity of the right knee 
disability was held in January 2003.  A March 2006 VA 
orthopedic examination did not address the severity of his 
service-connected right knee disability.  In light of the 
amount of time that has passed a new examination is indicated 
to include obtaining X-ray evidence to determine whether 
arthritis is present.  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

Since the most recent VA examination addressing the severity 
of the right knee disorder was conducted in February 2003, a 
VA General Counsel opinion held that separate ratings under 
diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must be considered 
if there is compensable limitation of flexion and extension, 
although the rules against pyramiding would only allow pain 
on motion to possibly elevate only one of the compensable 
evaluations of motion.  In light of this as well as the 
amount of time that has passed, a new VA examination should 
be conducted and the AOJ should reconsider this matter in 
light of this opinion.  

Additionally, the veteran testified in the April 2007 hearing 
that he gets chiropractic treatment for his knee, and also 
that he recently had lung X-rays taken in January of the same 
year.  He has indicated that all his treatment is provided by 
the VA.  Regarding the pulmonary records which he states 
would link his bronchial asthma to his service-connected 
reflux condition, he did not clarify the timeframe such 
records were produced, and it is not clear whether they are 
among the volumes of VA records from the 1990's through 2005 
already in the claims file, or whether they are more recent.  
The veteran should clarify the timeframe these record were 
produced and an attempt should be made to obtain all 
potentially pertinent records.  The Board also notes that in 
September 2007, the veteran has submitted some VA 
radiographic records concerning the knee and spine from 2007, 
after the most recent supplemental statement of the case was 
issued in 2006.  No waiver of AOJ review of this evidence was 
included.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ contact the Department of the 
Army Medical Liaison office of the 
National Personnel Records Center (NPRC) 
in an effort to verify the veteran's 
alleged sources of asbestos exposure at 
Fort Lee beginning around 1976 or 1977.  
A copy of the veteran's service personnel 
records, as well as a copy of all of the 
veteran's statements of record in which 
he describes the ways by which he was 
allegedly exposed to asbestos should be 
included.  The Liaison Office should be 
asked to indicate whether it was likely 
that the veteran was exposed to asbestos 
in the course of his assigned duties 
within the military occupational 
specialties noted in his service 
personnel records.  If no such opinion 
can be given, the service department 
should so state, and give the reason why.

2.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for his bronchial asthma, 
right knee and lumbar spine disabilities 
since 2005.  The veteran should be asked 
to clarify the dates of treatment for 
bronchial asthma wherein he was advised 
by a pulmonary specialist as to a 
potential link between the bronchial 
asthma and gastroesophageal reflux 
problems.  After securing the necessary 
release(s), the AOJ should obtain these 
records.  All correspondence, as well as 
any treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2007).

3.  Upon completion of the above, the 
veteran should be afforded a VA pulmonary 
disorders examination, by an appropriate 
specialist, to ascertain the nature and 
etiology of his current bronchial asthma 
disorder(s).  The examiner should review 
the contents of the claims file, and 
obtain relevant history from the veteran.  
All indicated tests and studies should be 
undertaken.  Following the examination, 
the examiner should express opinions on 
the following questions:(a) What is the 
diagnosis (are the diagnoses) of the 
veteran's current bronchial asthma 
disorder(s); (b) If any diagnosed 
bronchial asthma disorder is shown to 
have preexisted service, was there (1) a 
pathological worsening of the preexisting 
condition during service? and (2) if yes, 
was the increase in severity due to the 
"natural progress" of the disorder or was 
the increase beyond that which would be 
considered the "natural progress" of the 
disorder; (c) for any asthma disorder 
diagnosed which is not shown to have 
preexisted service, opine whether it is 
at least as likely as not that any 
disorder had its onset in service or is 
related to any event or episode of 
service.  In discussing whether the 
bronchial asthma was caused or aggravated 
by service, the examiner should address 
any conclusions drawn from the NPRC 
regarding possible exposure to asbestos 
during service, as well as the lay 
evidence from the veteran and other lay 
witnesses regarding his work conditions 
in service potentially causing or 
aggravating his asthma (d) If the 
bronchial asthma was not caused or 
aggravated by service, opine as to the 
medical probability that any documented 
bronchial asthma disability is related to 
the appellant's service-connected hiatal 
hernia disorder with acid reflux and (4) 
whether it is at least as likely as not 
(at least a 50 percent chance) that the 
appellant's service-connected hiatal 
hernia disorder with acid reflux 
aggravated or contributed to or 
accelerated any bronchial asthma 
disability found beyond any natural 
progression.  

If the appellant's service-connected 
hiatal hernia disorder with acid reflux 
aggravated or contributed to or 
accelerated any pathologic process 
involving the pulmonary system, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
rationale for any opinion reached.  The 
claims folder and a copy of this remand 
should be made available to the examiner.

4.  Following completion of the above, 
the AOJ should schedule the veteran for a 
VA orthopedic examination, by an 
appropriate specialist who has not 
previously examined the veteran, to 
determine the nature and extent of his 
service-connected right knee disability.  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination.  Any 
indicated special studies should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The extent of 
arthritis of the right knee shown by X-
rays and the active and passive range of 
motion of the right knee in degrees 
should be reported.  The examiner also 
should comment on the functional 
limitations caused by the veteran's 
service-connected right knee disability.  
It is requested that the examiner address 
the following questions:

(a) Does the right knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.  

5.  At the same time as the above 
examination of the right knee disability 
is performed, the veteran should undergo 
orthopedic and neurological examinations, 
by an appropriate specialist who has not 
previously examined the veteran, in order 
to determine the nature and severity of 
his lower back disability.  

The examiner(s) should be provided with 
the veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examinations.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

The specialist(s) must detail what 
symptoms and manifestations are related 
to the veteran's service-connected lumbar 
spine disability.  Readings should be 
obtained concerning the veteran's range 
of motion of the lower back and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner(s) should also be asked to 
include the normal ranges of motion of 
the lower back.  Additionally, the 
examiner(s) should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The orthopedic examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or on use.

If the neurological examiner determines 
that the veteran is now suffering from an 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.

Comments should also be provided as to 
whether the veteran experiences symptoms 
compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, 
muscle spasms, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 (2007) for 
the increased rating for the right knee 
disorder, and the ramifications of 
VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, as well as 38 C.F.R. 
§ 3.310 and the holding in Allen, supra 
with regard to the veteran's service-
connection claim for bronchial asthma.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



